MORROW, P. J.
Aiding a prisoner to escape is the offense; penalty assessed at confinement in the penitentiary for a period of two years.
On the vital question of the sufficiency of the evidence to show that the alleged prisoner was und'er arrest, the facts are identical with those in the case of Fannie Wyatt v. State, 47 S.W.(2d) 827, which was reversed by this court in an opinion delivered March 23, 1932.
Upon the authority of the case mentioned, the judgment is reversed and the cause remanded.